Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 1 of 9 Page ID #:749




     EXHIBIT 24
   Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 2 of 9 Page ID #:750
Case Number :NEVHCV2020/0038                                             FILED
                                                                      HIGH COURT
                                                                                        ST. CHRISTOPHER   / NEVIS

                                                                                        ^ .( NEVIS.CJRCljIT)   f}


                                                                                         Exhibit: ND 2
                                                                       SwornSubmitted     Date:19/08/2020
                                                                             on behalf of the Applicant    16:48
                                                                           Sworn on 19th August 2020
                                                                            Filed on
                                                                            Filed    19th August 2020 08:30
                                                                                   Date:20/08/2020

                                                                             Fees Paid:22.00
      THE EASTERN CARIBBEAN SUPREME COURT

      IN THE HIGH COURT OF JUSTICE

      FEDERATION OF SAINT CHRISTOPHER AND NEVIS

      NEVIS CIRCUIT ( CIVIL)

      CLAIM NO. NEVHCV 2020 / 0038
      IN THE MATTER OF SAVANNAH ADVISORS INC.

      BETWEEN:


                                    NATALIA DOZORTSEVA
           A Trustee of the ALPHA TRUST , a Lichtenstein registered trust (FL-0002-510.771-1)


                                                                         Applicant / Intended Party
                                                    AND

                                          SAVANNAH ADVISORS INC.
                                                             Claimant             / First Respondent
                                                    AND

                                  PRESTIGE TRUST COMPANY LTD .
                                                       Defendant               / Second Respondent



                           SECOND AFFIDAVIT OF NATALIA DOZORTSEVA




       I, Natalia Dozortseva, a lawyer of the Russian Federation and resident in REDACTED
      Greolieres, France, MAKE OATH and say as follows: -

      1.      I am a lawyer admitted to practice in the Russian Federation, by virtue of an instrument
              of appointment executed by Mr Ashot Egiazaryan, (“the Protector”) of a Lichtenstein
              registered trust on 31st March 2020, 1 am a Trustee of that Lichtenstein Registered Trust


                                                     -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 3 of 9 Page ID #:751




        - ALPHA TRUST, a Lichtenstein registered trust (FL-0002-510.771-1) (“Alpha Trust”)
        and as a result have standing to make this application.

   2.   I have already sworn an affidavit in these proceedings, dated 16th July 2020.1 make this
        second affidavit in these proceedings on behalf of myself as Applicant in response to the
        affidavit of Nicolas Reithner dated and filed 14th August 2020 (“NR”).

   3.   The facts and matter set out in this affidavit are within my own knowledge and belief
        unless stated otherwise, and I believe them to be true. Where I refer to information
        supplied by others, the source of the information is identified; facts and matters derived
        from other sources are true to the best of my knowledge and belief.

   4.   I am now shown and refer to a bundle of documents known as exhibit “ND2”. References
        to page numbers within this affidavit are references to page numbers of exhibit “ND2”
        unless otherwise indicated.

   5.   I make this second affidavit in support of an application for a freezing injunction and
        ancillary relief (inclusive of being added as a Party in these proceedings NEVHCV
        2020/0038) against the Respondents and in the aftermath of a hearing in July 2020, ex
        parte on notice.

   6.   My native language is Russian, but I am fluent in Russian, English and French and make
        this affidavit in the English language. I read this affidavit in France (in English) and have
        sworn it in English.

   7.   I make this affidavit in the time within which I have had to do so, not having the benefit
        of legal advice in the Principality of Lichtenstein. My principal legal advisor is delayed
        outside of the jurisdiction as a result of the effect of the COVID - 19 pandemic on world
        travel impacting on his vacation and will respond to NR on or about the 24 August 2020.
        No discourtesy to this Honourable Court is intended for the lateness of his submission,
        and it is hoped that any sanctions that may be applied against the evidence of my
        Lichtenstein advisors.

   8.   My principal legal advisor is Mr. Thomas Struth of the law firm Kieber Nuener Struth, -
        Attorneys at Law, Austrasse 56, P.O. Box 452, 9490 Vaduz, Liechtenstein.

   9.   I respond to NR as follows and categorically reject the assertions of disingenuity made
        therein.

                                                 -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 4 of 9 Page ID #:752




   10.   As the Court will appreciate, the overall context of this litigation as a worldwide contest
         between the Protector and Mr. Vitaly Smagin, who I believe is an agent of or at the very
         least allied to the Kremlin and its crackdown against those deemed to have fallen out of
         favour.

   11.   Open source documentation confirms my belief that the Protector has fallen out of favour
         (since at least 2011) and is the target of Russian - backed attacks legal or otherwise
         [ND2/1- 4], further that Vitaly Smagin’s campaign against the Protector is such that, I
         believe that the world wide efforts to impoverish the Protector must have some level of
         Russian state backing. There is research to this effect done in a 2018 publication by the
         Atlantic Council, specific to Vitaly Smagin’s efforts in the courts of the USA [ND2/30-
         31 ] which suggest that there are greater powers at play than just the enforcement of an
         arbitral award.

   12. According the report prepared and published by the Atlantic Council, Mr Ashot
         Egiazaryan is one of the Russian businessmen who has been prosecuted for political
         reasons. Kremlin proxies have exploited US courts by pursuing superficially legitimate
         lawsuits with a two-part purpose: perpetrating global harassment campaigns against the
         Kremlin’s enemies, while seeking to enrich themselves through bad faith claims made
         possible by the Russian state’s abuse of disfavoured individuals and their businesses.

   13.   These lawsuits by Kremlin proxies are almost always part of a larger coordinated attack
         involving Russian government agencies, bogus criminal charges invented by Russian
         prosecutors, and judgments from sham trials overseen by corrupt Russian courts.
         [ ND2/2-29 ]

   14.   The Report further states that the Russian authorities instituted a criminal action against
         Yegiazaryan based on a complaint submitted by Victor Smagin, a businessman
         characterized as a “government fixer” in the Russian media. Smagin alleged that
         Yegiazaryan engineered and put into action a scheme to misappropriate Smagin’s interest
         in a shopping centre, 50 percent of which belonged to Yegiazaryan.

   15.   The group of Russian law enforcement officials charged with conducting this
         investigation included five individuals placed on the Magnitsky list: Aleksey Droganov,
         Viktor Grin, Andrei Rrechetov, Oleg Lugunov, and Andrei Strizhov.




                                                 -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 5 of 9 Page ID #:753




   16.   The beneficiaries to Alpha Trust that stand to lose provided the trust is stripped are the
         four children of the Protector, appointed in succession to Suren Egiazaryan. [ ND2/38-
         39].

   17.   I have, for the benefit of the Court done a summary of all proceedings both administrative
         and substantive concerning the Alpha Trust. It is of note that the beneficiaries have made
         complaints to the Trust Regulator in the Principality and currently await determination.
         [ ND2/40-41]

   SUBSTANTIVE ISSUE OF LICHTENSTEIN LAW

   18.   In correspondence sent to Prestige Trust Company Ltd. dated 15th May 2020, my
         previous set of attorneys detail the substantive issue of law which I adopt and summarise
         as follows (my legal advisors will update the court in due course) as being whether the
         detail of Smagin’s enforcement right granted in 2018 is only granted in respect of the
         Protector’s right as a Protector in respect of the then Trustees of Alpha Trust - CTX and
         no further.

   19.   The dismissal of CTX as Trustee ought to in my opinion, negate the further claims
         Smagin has on the rights of the Protector, as detailed in that correspondence. [ ND2/42  -
         43]

   20.   This appeal is still pending, despite NR’s assertions concerning the security bond, the
         appeal remains live, to the best of my knowledge and belief.

   NR’S AFFIDAVIT

   21.   Paragraphs 8 - 13 of NR are denied, Both Ms Jouniaux and I are trustees of the Alpha
         Trust, legally appointed by its protector as detailed in my first affidavit, the law and
         practice will be expanded on in due course and for the reasons outlined above.

   22.   Paragraphs 15 - 40 are denied. My current lawyers will comment on this in due course;
         however, I am informed and do verily believe that the position ought not to vary from
         the correspondence of 15th May 2020.

   23.   Paragraphs 42 - 43 are denied and not understood, the activity undertaken by the previous
         Trustees and the Purported Trustees are in violation of the Trust Deed and are not backed



                                                -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 6 of 9 Page ID #:754




         by any explicit order of Court invalidating that Trust Deed, or put another way, any action
         in respect of Alpha Trust requires unanimous approval by all of the Trustees.

   24.   Whether this is sustainable or not is a matter of Lichtenstein law and should be the
         purview of the Princely Courts of Lichtenstein.

   25.   Paragraphs 47 - 52 are of concern, I do not believe myself to be the subject to the
         jurisdiction of the courts of the State of California in the United States of America. I
         categorically deny that I am acting on behalf of the Protector in anything more than my
         role in the office of Trustee of Alpha Trust.

   26.   And to the best of my knowledge and belief no orders of any court in the United States
         of America have been enforced in the Principality of Monaco.

   27.   Paragraphs 53 - 55 are alarming to me and categorically denied that I had anything to do
         with any forgery. I set out here the history of my interaction with Prestige, the first time
         my lawyers contacted Prestige was on the 15th May 2020, when my former Lichtenstein
         lawyers BWB sent a letter to Prestige [ ND2/42-43] explaining to them the situation with
         trustees of the Alpha Trust and asking them and the management of Savannah to refrain
         from any actions with Savannah’s assets, shares and management.

   28.   Then I contacted Prestige again on 1 st July 2020, as soon as I learnt about purported
         appointment of new directors of Savannah Advisors.

   29.   I sent an email to Mr. Kevin Wessel from General Corporate Services Inc., who was
         recommended to me by a beneficiary of the Alpha Trust as a representative of Prestige.

   30.   My email with explanation of situation about the appointment of trustees of the Alpha
         Trust and request for assistance in connection with purported change of directors was
         attached. I also resent to him the BWB letter of 15 May , my and Ms. Jouniaux’s IDs and
         resolutions on appointment.

   31.   Mr. Wessel replied that he would help [ ND2/44-45] and on the 1st of July we had a
         conference call where I described to Mr. Wessel the situation in detail, explaining, among
         other issues, that the new purported directors of Savannah were appointed ultra vires and
         without due resolution of all of the trustees of Alpha Trust. I also told him that the
         situation should be fixed and that JGT Treuuntemehmen reg. and Silvio Vogt could not
         be listed as directors of Savannah due to the nature of their “appointment”.

                                                 -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 7 of 9 Page ID #:755



   32.   Mr. Wessel forwarded my email with IDs and resolutions to Mr. Stevyn from Prestige,
         the one who appears in Tab 14 of Mr. Reithner’s affidavit.

   33.                                                                                      -
         After the conference call I sent to Mr. Wessel and Mr. Stevyn an email [ ND2/46 49] and
         thanked them for the conference call along with the now impugned letter from the
         attorney Mr. Edward Ryals.

   34.   On 15th July 2020, 1 received another letter from Prestige (now impugned ) signed by Mr.
         Ryals. [ ND2/50]

   35.   On the 4th August 2020 there is correspondence to the effect of my local counsel
         obtaining confirmation from Mr. Ryals. [ ND2/51-52]

   36.   The Court should note that I had copied Prestige on 2nd July 2020, along with Mr. Ryals
         further nothing in the Prestige - branded correspondence and communications with me
         could have suggested that Mr. Ryals was not an attorney of Prestige, could not issue
         official documents on its behalf and that the letters I received from him were not authentic
         and originating from Prestige.

   37.   Paragraph 59 is denied, There is nothing in First Schedule of the Trust Deed, at Clause
         17.1 that prevents trustees from becoming directors of the underlying company . The First
         Schedule only states that trustees “shall not be bound or required to interfere in the
         management”, and that they “shall be at liberty to leave the conduct of its business wholly
         to the directors”, but does not prevent the trustees from becoming directors if they choose
         to do so.

   38.   Indeed, former directors of Savannah were Mr. Thomas Wilhelm and Mr. Nikolaus
         Wilhelm, and the same Mr. Thomas Wilhelm is director of CTX Trehaud
         Aktiengesselschaft, first directors and shareholder of Savannah as exhibited in my first
         affidavit.

   39.   The tenor of Paragraph 71 is amenable to me, litigation is expensive, and I do not have
         the resources in my personal capacity to mount a relentless defense of Alpha Trust.




                                                 -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 8 of 9 Page ID #:756




   CONCLUSION

   40.    For these reasons, the Applicant seeks the grant of the Freezing Injunction and ancillary
          relief.

   41.    I make this affidavit in accordance with the law and procedure of the Republic of
          France.




   SWORN by the said                              }



                                                         NATALIA DOZORTSEVA
   This 19th day of Aug ist 2020

   BEFORE

                         M * Wilfrid iTCRMARCfZ
          i   \)    Ur
                             06000- NRSE ' "
   NOTARY PUBLIC

   Date of signature 19th August 2020

   This Affidavit is filed on behalf of the Applicant by GREYS LEGAL CHAMBERS of Pond Road ,
   Basseterre, Saint Kitts. Ref: Natasha Grey, info@grevslegalchambers.com (869) 466 -9839, Fax:
   (869) 466 - 9649




                                                  -12-
Case 2:20-cv-11236-RGK-PLA Document 3-4 Filed 12/11/20 Page 9 of 9 Page ID #:757




                                      THE EASTERN CARIBBEAN SUPREME COURT
                                                IN THE HIGH COURT OF JUSTICE
                                  FEDERATION OF SAINT CHRISTOPHER AND NEVIS
                                                         NEVIS CIRCUIT (CIVIL)
                                                 CLAIM NO. NEVHCV 2020 / 0038
                                 IN THE MATTER OF SAVANNAH ADVISORS INC.

                                                                             BETWEEN:


                                                            NATALIA DOZORTSEVA
                                                                         -     -
       A Trustee of the ALPHA TRUST , a Lichtenstein registered trust (FL 0002 510.771-1


                                                             Applicant / Intended Party
                                                                                  AND

                                                         SAVANNAH ADVISORS INC.
                                                           Claimant / First Respondent

                                                                                   AND

                                                  PRESTIGE TRUST COMPANY LTD.
                                                      Defendant / Second Respondent


                                    SECOND AFFIDAVIT OF NATALIA DOZORTSEVA




                                                                                   .
                                                                         Natasha S Grey
                                                                  Grey’s Legal Chambers

                                                                   Pond Road , Basseterre
                                                                    Saint Kitts and Nevis




                                          - 12-
